TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 25, 2019



                                      NO. 03-19-00517-CV


                                    Clyde Nubine, Appellant

                                               v.

Texas Workforce Commission c/o, Mr. Paul Tabor; Travis County Shoe Hospital, Inc., c/o
         Mr. Carrol Kelly; Mr. Kaub Harper; and Mr. Raul, et al., Appellees




      APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE TRIANA


This is an appeal from the order signed by the trial court on April 29, 2019. Having reviewed the

record, it appears that the Court lacks jurisdiction over the appeal.      Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.